Citation Nr: 0109445	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for insomnia, 
irritability, and diminished sex drive due to an undiagnosed 
illness.

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

4.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

5.  Entitlement to service connection for an elbow condition 
due to an undiagnosed illness.

6.  Entitlement to service connection for left ankle pain due 
to an undiagnosed illness.

7.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to June 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The Board notes that in the August 1997 rating decision on 
appeal the RO adjudicated the issue of entitlement to service 
connection for left ankle pain as due to an undiagnosed 
illness, and the claim on appeal was developed accordingly.  
The evidence of record reflects that the veteran is also 
claiming that his left ankle pain, attributable to a left 
ankle fracture prior to service, was aggravated during 
service by activities such as running and marching.  To this 
extent, it appears that the veteran may be raising a claim 
for direct service connection for a left ankle disability 
(fracture) on the basis of aggravation in service.  
Similarly, the veteran has contended that his left wrist 
symptomatology is etiologically related to an in-service 
injury while unloading portable shelters in March 1991, which 
he asserts involved the wrist and elbow.  The RO has entered 
a final rating decision in February 1995 denying service 
connection residuals of an elbow injury, on the basis of 
direct service connection, but has not had the opportunity to 
address an issue of entitlement to service connection for a 
wrist disorder as directly related to service.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 
5 Vet. App. 554 (1993).  Accordingly, these potential issues 
are referred to the RO for appropriate consideration.

The Board also notes that upon a VA psychiatric examination 
of the veteran in September 1996, the examiner noted that the 
veteran presented with symptomatology of depression, and that 
the veteran had experienced "previous episodes of 
depression, probably starting while he was on active duty in 
the Gulf," though he was unable to find this in the 
veteran's file.  The Board finds that this statement raises 
an issue of service connection for depression on a direct 
incurrence basis.  It is important to note that the Board is 
obligated to consider all issues reasonably raised by the 
record.  See Myers v. Derwinski, 1 Vet. App 127, 129-30 
(1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Mingo 
v. Derwinski, 2 Vet. App. 51, 54 (1992).  The Board refers 
this matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate a clear diagnosis of PTSD or that, pursuant to 38 
C.F.R. § 4.125(a) (2000), the veteran has a currently 
diagnosed disability of PTSD.

2.  The veteran had active military service in the Southwest 
Asia theater of operations from August 13, 1990 to March 28, 
1991. 

3.  The veteran's reported symptoms of insomnia, 
irritability, and diminished sex drive have been related by 
medical evidence to known clinical diagnoses of bipolar 
disorder and depression, for which service connection has not 
been established.   

4.  The objective medical evidence and evidence of 
independently verifiable non-medical indicators do not 
demonstrate that the veteran's claimed chronic disability of 
memory loss was either manifest in service in the Southwest 
Asia theater of operations during the Persian Gulf War or has 
manifest to a degree of 10 percent or more after service 
separation.

5.  In February 1995, the RO denied service connection for 
headaches due to an undiagnosed illness; the veteran was duly 
notified of the decision on February 21, 1995; he filed a 
notice of disagreement in August 1995; a statement of the 
case was issued in September 1995; and the veteran did not 
thereafter enter a substantive appeal. 

6.  Evidence added to the record since the February 1995 RO 
rating decision which is new is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
headaches due to an undiagnosed illness.

7.  The veteran's reported symptoms of headache have been 
related by medical evidence to known clinical diagnoses of 
vascular headaches, questionable myoclonic headache, and 
migraine headaches, for which service connection has not been 
established, and there is affirmative evidence that the 
veteran's headaches were not incurred during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, but are etiologically related to a cervical 
spine injury sustained in 1983 prior to service.   

8.  The objective medical evidence and evidence of 
independently verifiable non-medical indicators do not 
demonstrate that the veteran's claimed chronic disability of 
the elbow was either manifest in service in the Southwest 
Asia theater of operations during the Persian Gulf War or has 
manifest to a degree of 10 percent or more after service 
separation; the veteran's reported symptoms of bilateral 
elbow tenderness over the ulnar area have been related by 
medical evidence to a known clinical diagnosis of ulnar nerve 
entrapment. 

9.  The objective medical evidence and evidence of 
independently verifiable non-medical indicators do not 
demonstrate that the veteran's claimed chronic disability of 
left ankle pain was either manifest in service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or has manifest to a degree of 10 percent or more after 
service separation.  

10.  The veteran's joint pain (other than of the elbow, left 
ankle, or wrist) is of unknown etiology and has manifest to a 
compensable degree after service separation.   


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2000). 

2.  A February 1995 rating decision denying service 
connection for headaches due to an undiagnosed illness became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).

3.  Evidence received since the February 1995 rating decision 
is new and material, and the veteran's claim for service 
connection for headaches due to an undiagnosed illness is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2000).

4.  Service connection for insomnia, irritability, and 
diminished sex drive, memory loss, headaches, an elbow 
condition, and left ankle pain, due to undiagnosed illnesses, 
is not warranted.  38 U.S.C.A. § 1117 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.317 (2000). 

5.  Service connection for joint pain (other than of the 
elbow, left ankle, or wrist), due to an undiagnosed illness, 
is warranted.  38 U.S.C.A. § 1117 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.317 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  The Board finds that, in this veteran's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
have been met.  In this regard, the Board notes that the 
veteran has been afforded multiple examinations during the 
appeal, including VA psychiatric and PTSD examinations, a 
Persian Gulf examination, and a VA medical opinion; and 
private medical records and records of VA hospitalization and 
outpatient treatment have been obtained.  The RO requested 
from the veteran information pertaining to symptomatology 
since service and any physician statements reflecting 
treatment since discharge from service, and advised him in 
the statement of the case what must be demonstrated to 
establish service connection.  The hearing officer inquired 
as to whether the veteran could obtain buddy statements from 
fellow service members if he knew where they lived or if his 
mother had kept letters that he wrote to her during service.  
The RO assisted the veteran by requesting private medical 
records from identified private health care providers. 

I. PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the August 1997 RO rating decision 
on appeal, the old requirements for service connection for 
PTSD were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that, as 
pertains to this veteran, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, as pertains to this veteran, the three 
requirements remain essentially unchanged.  While a "clear" 
diagnosis of PTSD is no longer required, it still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  
Therefore, the Board further finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the veteran contends that he developed PTSD as 
a result of his experiences during service in the Persian 
Gulf.  These claimed stressful events included: personal 
involvement with the seriously wounded and casualties, 
removing accident victims and bodies from vehicles, including 
a head on collision involving two US military semi-tractor 
trailers; his cousin was killed in a helicopter crash on the 
way to deployment; he was crushed between a mill van and 
wrecker while in Iraq; and he loaded and unloaded wounded and 
dead as a stretcher bearer.

The evidence reflects that the veteran served in Southwest 
Asia from August 13, 1990 to March 28, 1991.  His military 
occupational specialty was a light wheel vehicle mechanic.  
He sustained an acid burn scar to the left arm, for which 
service connection has been granted.  None of the claimed 
stressors are reported to have occurred during combat with 
the enemy.  The veteran does not contend, and the evidence 
does not show, that his reported stressful events in service 
were during combat with the enemy, and there is otherwise no 
military citation or supportive evidence that the veteran 
engaged in combat with the enemy.  See VAOPGCPREC 12-99.  For 
these reasons, the Board finds that the veteran did not 
engage in combat with the enemy during service. 

In order to establish service connection for PTSD, however, 
the weight of the medical evidence of record must demonstrate 
that the veteran currently has a diagnosis of PTSD.  There 
are several medical records which contain diagnoses of 
disorders other than PTSD, but none which contain a specific 
diagnosis of PTSD.  For example, the evidence reflects that 
the veteran has been diagnosed with intermittent explosive 
disorder, depression, social phobia (January 1995), 
adjustment reaction with mixed emotional features, rule out 
depression with anxiety, and mixed personality traits 
(February 1995), a history of depression/anxiety (May 1995), 
and bipolar disorder (beginning May 1995), including with 
self-mutilating behavior (July 1996).  Private psychological 
testing in February 1995 resulted in an observation that the 
veteran had a finding on the MCMI-III Clinical Syndrome Scale 
of PTSD, and that, accordingly, one would expect symptoms 
which coincide with over arousal, and that an avoidance to 
the original stimuli might evolve.  However, PTSD was not 
diagnosed.  A VA PTSD examination in September 1996 resulted 
in an Axis I diagnosis of bipolar disorder, depressed.  The 
examiner noted that the veteran was exposed to a traumatic 
event in the Gulf War, but that he did not appear to have 
experienced this with intense fear, helplessness, or horror, 
and he did not appear to be persistently re-experiencing the 
trauma, but was more focused on either possible guilt or 
resentment of his treatment, and that other symptoms were 
better explained by the depression.  A VA examination in July 
1997 diagnosed cyclic bipolar disorder, and the examiner 
offered the recommendation that, although it appeared the 
veteran was still bothered by the traumatic events during the 
Persian Gulf War, he did not describe nor display symptoms 
consistent with the criteria for PTSD. 

The Board finds that the medical evidence of record does not 
show that the veteran currently has a diagnosis of PTSD.  As 
noted above, he has been variously diagnosed but he has not 
meet the diagnostic criteria for PTSD.  Therefore, the Board 
must find that claimed PTSD was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. 
§§ 3.303, 3.304(f).  In light of the conclusion that the 
veteran does not have PTSD, no further discussion of the 
veteran's claimed stressors is required.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  

II. Undiagnosed Illness Claims

A. Factual Background

Private medical records reflect that in October 1971 the 
veteran was seen for a left knee sprain.  In October 1978 he 
was seen at a private hospital for a severe Salter Type II 
fracture of the left ankle as a result of a fall from a 
treehouse, and underwent a closed reduction.  In January 
1979, the private physician discussed the possibility of 
epiphyseal damage from the fracture.  X-rays in July 1979 
appeared as though the epiphyseal line had been bridged over 
the medial aspect of the tibia.  The veteran complained that 
his back had been bothering him since he returned to work in 
January 1979.  In May 1983, prior to active duty service, the 
veteran sustained a laceration of the scalp, mild concussion, 
multiple abrasions of the hands and right flank, and lumbar 
strain as the result of a motorcycle accident.  

The veteran was on active duty from January 1986 to June 
1991.  The service medical records reflect that, in a report 
of medical history in January 1986, the veteran reported a 
hospitalization for motorcycle accident injuries consisting 
of a head injury (concussion) and fracture of the left leg 
and collar bone.  In January 1987, the veteran complained of 
bilateral leg pain related to exercise.  A cholesterol 
screening in March 1997 indicated that the veteran's weight 
was over the recommended maximum weight according to Army 
standards.  In July 1988, the veteran reported a 6 year 
history of low back pain since a motorcycle accident.  
Complaints included bilateral below the knee leg pain.  The 
diagnoses included degenerative joint disease of the lumbar 
spine.  In August 1988, the veteran reported a 3 day history 
of headaches and flu symptoms, including muscle aches and 
pain with movement.  The assessment was probable muscle 
pulls.  In June 1990, the veteran denied any symptoms other 
than back pain.  At an examination in April 1991, the veteran 
indicated that while deployed he did not experience any 
injury not otherwise described on the form, and that there 
had been no significant change in his health since the last 
physical examination.  Physical examination in April 1991 
revealed clinically normal findings of the head, upper 
extremities, feet, and lower extremities, and clinically 
normal psychiatric findings. 

On an Application for Compensation or Pension in November 
1993, the veteran listed headaches, the elbow joints, and 
hair loss as disease or injuries which occurred in service.  
He wrote that his elbow had been injured in March 1991 while 
unloading equipment.  In July 1995, he wrote that he had also 
applied for service connection for pain and stiffness of the 
joints, indicating that he was being treated for pain, 
stiffness, and swelling of the hands. 

At a VA examination in December 1993, the veteran reported 
that he experienced a headache on March 28, 1991, the first 
day back in the US from service in the Persian Gulf, and 
there had been a gradual increase in frequency of left-sided 
headaches to 4-6 times per month, which were extreme, severe, 
and debilitating.  He reported that the headaches occurred at 
work.  He denied having any headaches like this while he was 
in the Persian Gulf or prior to that time.  
At a VA examination in December 1993, the veteran reported an 
injury to both elbows in the Persian Gulf when he was helping 
unload a portable shelter, and that since then he had 
experienced achy arthritis in both elbows.  He also 
complained of achy pain in his knees and wrists, left sided 
headaches, and pains in the knees, elbows, and wrists which 
were activity related, and relieved by rest, and a marked 
decrease in his ability to do his job as a mechanic.  He 
stated that the wrist, knee, and elbow pain alternated 
between the right and left.  He complained of multiple joint 
symptoms, including morning stiffness in the low back and 
bilateral knees, popping and clicking in the feet and hands, 
and occasional bilateral elbow swelling and swelling over the 
dorsal aspects of his hands bilaterally after activity.  He 
denied having redness and effusion, and he denied receiving 
medical treatment or evaluation for this problem.  He 
specifically complained of elbow stiffness and achiness 5 to 
6 times per month.  He reported he was not taking any 
medication for the pain.   

Physical examination in December 1993 revealed that the head 
was nontender to palpation.  Examination of the 
musculoskeletal system revealed full range of motion of all 
joints, with no effusions, joint tenderness, swelling, or 
redness noted over the joints, and there were no functional 
limitations.  The relevant diagnoses were vascular headaches 
and arthralgias.  

Orthopedic examination in December 1993 revealed full ranges 
of motion of the elbows, and X-rays of the elbows revealed 
normal bilateral elbow joints.  Wrist range of motion was 70 
degrees extension, 90 degrees flexion, and 20 degrees radial 
deviation.  There was no palpable effusion in the elbows or 
wrists.  Hand function was full without evidence of 
impairment, with only mild edema on the dorsum of the right 
hand slightly increased over that on the left hand, with 
normal neurologic examination in the right hand and no 
evidence of vascular dysfunction.  Diagnoses were migratory 
activity related monarthritis following the Persian Gulf 
conflict, and prior injury to both elbows with no evidence of 
trauma-related sequela.  

A medical opinion from a VA physician with a master's degree 
in public health, dated in June 1995, notes the veteran's 
complaints of migratory arthralgias and headaches, and a 
history of a concussion, scalp laceration, and cervical 
musculoskeletal trauma, and an ankle fracture, prior to 
service.  The VA physician offered the medical opinion that 
the veteran's headaches were more likely than not post-
traumatic secondary to cervical injury sustained in 1983 
prior to military service, and that evidence of a chronic, 
disabling, undiagnosed illness occurring within two years of 
service in the Persian Gulf was not present in the records. 

Private psychiatric treatment notes from Lincoln Psychiatric 
Group dated in 1995 reflect complaints in January 1995 of 
recurring left-sided head pain which lasted from 30 to 45 
minutes, and a report of swollen and sore hands.  In January 
1995, the veteran was noted to be anxious and depressed, 
which he reported began in 1991, that he felt a significant 
amount of rage, and that he had a social phobia.  The 
examiner indicated a questionable Gulf Syndrome.  The veteran 
also reported very restless sleep, especially when really 
stressed.  The diagnoses were intermittent explosive 
disorder, learning disability (spelling), depression, and 
social phobia.  In February 1995, the veteran's headaches 
were diagnosed as questionable nocturnal myoclonic.  It was 
noted that Stadol worked well for headaches. 

A report of private psychological evaluation by H.B., Ph.D., 
in February 1995 reflects that personality data was of 
extremely questionable validity due, in part, to 
inconsistency in response, and may reflect over-emphasis of 
symptomatology by the veteran, or could be indicative in 
gross disturbances in thought processes or difficulties with 
reading per se.  Diagnostic impressions were adjustment 
reaction with mixed emotional features, to rule out 
depression with anxiety, and mixed personality traits 
(avoidant, passive-aggressive).  

In a Statement in Support of Claim received in July 1995, the 
veteran wrote that he had severe headaches, and was being 
treated for stiffness, pain, and swelling of his hands.

At a Persian Gulf examination in May 1995, the veteran 
complained of joint pain, headaches, and depression.  He 
reported incidents in service of being compressed and 
squeezed between a vehicle and boxes, and injuring his 
elbows, and that he did not have joint pain prior to the 
elbow injury.  He complained of morning stiffness in 
symmetrical joints throughout the body, including the hands, 
wrists, elbows, feet, ankles, knees, and, to a lesser degree, 
hips and shoulders, and occasionally neck and back aches, 
with swelling in the hands, and that trying to do any kind of 
exercise or lifting with pressure caused pain in the joints, 
and sports caused joint pain the following day.  The veteran 
complained of left elbow pain that was sharp and severe with 
extension of the arm, that his hands were hot and sweaty and 
with tingling in the middle and ring fingers, his feet and 
ankles cracked and popped in the morning.  He reported that 
his headaches started the day he returned from the Persian 
Gulf War, and varied in frequency from once a week to 4-5 
times per week, and lasted from about 35 to 40 minutes.  The 
examiner noted that a CT scan of the head in March 1995 was 
negative.  The veteran also reported that he had seen a local 
psychiatrist for depression, anxiety, and PTSD, and thought 
that he slept normally although his wife noted that he moved 
a lot. 

Physical examination at the Persian Gulf examination in May 
1995 revealed that the veteran was overweight, head was 
normocephalic, and ranges of motion of the neck, back, 
shoulders, elbows, wrists, knees, ankles, and hips were all 
within normal limits.  Range of motion of the hands was 
abnormal in that the veteran could not oppose his thumb and 
fifth finger because of swelling in the proximal palm.  
Stressing joints did not cause pain or a problem except for 
complaints of pain with hyperextension of the left elbow.  
The diagnoses were history of headaches, complaints of joint 
stiffness and pain, and history of depression/anxiety. 

VA outpatient treatment records reflect that the veteran was 
diagnosed with bipolar disorder in May 1995.  A VA hospital 
admission report in March 1996 reflects that the veteran was 
taking medication which he indicated was to help him sleep; 
medications included Klonopin, Effexor, and Depakote.  A 
sleep study evaluation was requested.  The diagnoses were 
bipolar disorder and overdose with nonsteroidal anti-
inflammatories.  

A January 1996 VA treatment entry records the veteran's 
complaints of aching in the joints, primarily the arms and 
hands, swelling in both hands and elbows, and some problems 
in the knees.  He reported that increased activity resulted 
in increased pain.  In February 1996, the veteran also 
reported ongoing work stresses due to someone being hired to 
replace him.  In February 1996, the VA examiner noted that 
the veteran had experienced mood swings for 8 years, and was 
on Depakote to control irritability and some dampening 
effect, that Desipramine produced impotence, and the veteran 
took Clonazepam to help with sleep.  The examiner noted that 
the veteran was depressed.  A March 1996 VA outpatient entry 
noted no improvement of depression, and that the veteran's 
wife complained of restless sleep by the veteran.  April 1996 
entries note problems with depression and sleeping.  An April 
17, 1996 entry notes the veteran had minimal depression, and 
no sexual desire, questionably due to Effexor.  

The veteran reported that he experienced an accident at work 
in April 1996, believing he had fallen.  Complaints included 
neck and back pain.  The diagnosis was a concussion.  In May 
1996, the veteran complained of swelling for the previous 
several days.  The examiner noted that edema was questionably 
secondary to Verapamil, and edema is a potential adverse 
effect of Verapamil and Depakote.  A May 1996 entry reflects 
that the veteran's arthralgias and myalgias were controlled 
with Motrin, and the veteran had bipolar affective disorder.  
The veteran also reported an automobile accident in April 
1996, with complaints of dizziness, swelling, and sore back.  
In July 1996, the veteran was diagnosed with bipolar disorder 
with self mutilating behavior (sticking a pick in his hand), 
and a normal hand.  He also complained of sleep disruption 
and a sleep study was scheduled.  In July 1996, the veteran 
complained of racing thoughts, poor concentration, and poor 
memory.

At a VA examination in September 1996, the veteran reported 
that a fracture of the left leg as a child did not give him 
problems the day of the examination.  He reported stiffness 
in the joints which was worse in the morning, and which was 
frequently painful and worse in cold weather, and stiffness 
and swelling in the hands, which he reported reduced 
dexterity and prevented employment as a mechanic because he 
was unable to handle wrenches for a prolonged period of time 
and small nuts or screws were impossible to maneuver.  He 
also reported achiness in the left ribs for five years.  He 
reported left-sided headaches, at the most occurring twice a 
week and lasting for less than an hour at a time, and that he 
had been on Stadol Nasal Spray for this condition.  He 
reported that he took no medication for the pain.  He 
reported that he was on medical leave from his last job 
following an incident in which he intentionally stuck an awl 
through a skin fold in his left hand as a demonstration in 
front of other employees.    

Physical examination in September 1996 revealed a 
normocephalic head, normal neck and chest, with some pain on 
deep palpation of the left chest, normal range of motion of 
the lower extremities, and no edema.  Upper extremities 
showed good range of motion and equal and symmetrical muscle 
mass, inability to oppose or touch the thumb and little 
finger of both hands, good hand grip, and no crepitus or 
popping sensations with opening and closing the mouth.  The 
diagnoses included multiple joint pains without evidence of 
degenerative disease, obesity, and diesel fuel contact hazard 
with no residuals.  

At a PTSD examination in September 1996, the veteran reported 
that in about October 1990 while in the Persian Gulf he 
became depressed and went on sick call and was seen at a 
psychiatric clinic, and continued to be depressed after 
service, and felt depressed most of the time.  The examiner 
noted that the veteran took Lithium, Effexor, and 
Cyproheptadine, and found no evidence of any medical 
treatment of the veteran while he was in the Persian Gulf.  
The veteran reported trouble sleeping, including due to 
gloomy dreams, that his sexual drive was gone, and that he 
had trouble concentrating, but had no trouble with memory.  
The examiner noted that the veteran presented with 
symptomatology of depression, and that the veteran had 
experienced "previous episodes of depression, probably 
starting while he was on active duty in the Gulf," though he 
was unable to find this in the veteran's file.  The examiner 
thought that the veteran's symptoms were better explained by 
the depression.  The diagnosis was bipolar disorder, 
depressed. 

In a supplemental application for VA benefits for undiagnosed 
illnesses, received in November 1996, the veteran circled 9 
of the 13 symptoms listed, and wrote in additional symptoms 
of hand swelling, diminishing lability (sex drive), and 
irritability.  

In a Statement in Support of Claim received in November 1996, 
the veteran's wife wrote that on March 29, 1991 she witnessed 
the veteran having headaches, twice a week on average but 
which occurred up to 5 times a week.  She wrote that, since 
returning from the Persian Gulf, the veteran had lost his 
ability as a mechanic due to joint problems and swelling of 
his hands, and that he could not touch his thumb and little 
finger together because of the swelling, and had a loss of 
short-term memory.  In a separate Statement in Support of 
Claim she also wrote that the veteran slept restlessly most 
nights and woke up sweating, and he had experienced mood 
swings since service.  In a separate Statement in Support of 
Claim received in January 1997, the veteran's wife wrote that 
she could not give dates she observed changes in the 
veteran's health, but during the last few years she had 
observed headaches at least 3 times per month, short term 
memory affected at least twice a month within the previous 
year, and the hand had swelled ever since return from the 
Persian Gulf.  She also wrote that the veteran had 
experienced severe joint pain, especially of the elbows, 
wrists, and hands, and that his performing car maintenance 
resulted in pain for at least a week afterwards.  

In a letter received in November 1996, the veteran's sister 
wrote that, since the veteran's return from the Persian Gulf, 
he had complained of joint soreness and immobility in his 
elbows, wrists, and finger digits, and of headaches that had 
affected his abilities to concentrate and, at times, perform 
his job.  She wrote that in March 1996 the headaches affected 
the veteran's ability to initiate and maintain sleep.  In a 
Statement in Support of Claim received in March 1997, the 
sister wrote that the veteran helped with various home repair 
projects on six occasions between 1994 and 1996 which 
resulted in swollen and painful joints (hands and elbows), 
and headaches, and that the veteran had difficulty using his 
hands to work since his return from the Persian Gulf.

In a letter received in November 1996, the veteran's mother 
wrote that since the veteran's service in the Persian Gulf 
War he had experienced depression with feeling of 
hopelessness and helplessness.  She also wrote that the 
veteran could not move his fingers to do his job as a 
mechanic. 

At a Persian Gulf examination in July 1997, the veteran 
reported that he experienced frequent left-sided headaches 
which occurred 4 to 8 times a month, and lasted 45 minutes to 
1 and 1/2 hours.  He reported widespread joint pain and 
chronically swollen hands, and the joint pain became worse, 
along with soreness and stiffness, with any activity.  The 
veteran reported that a phobia prevented him from sleeping on 
his back and caused breathing problems at night.  A sleep 
apnea study was noted to have been normal.  The veteran's 
wife reported that his snoring had increased since service.  
Physical examination revealed a normocephalic head.  The 
diagnoses included migraine headaches of unknown etiology, 
respiratory impairment with tobacco use, and fatigue of 
unknown etiology.  

Mental disorders examination at the Persian Gulf examination 
in July 1997 noted that the veteran reported that he first 
experienced marked sleep difficulty during service, and post-
service symptoms which included anxiety and restlessness, 
sleep trouble, and feeling depressed, and sleep trouble and 
irritability associated with periods of occasional 
depression.  Mental status examination noted that the veteran 
was restless but was not depressed, and his memory was 
intact.  The veteran reported frequent bad dreams.  The 
diagnosis was cyclic bipolar disorder. 

Muscles examination at the Persian Gulf examination in July 
1997 noted the veteran's reporting bilateral elbow pain, 
right foot pain, right hand swelling, and low back pain, and 
giving a history of an elbow and wrist injury during the 
Persian Gulf War.  Examination revealed full ranges of motion 
of the neck and shoulders.  The elbows were nontender to 
palpation throughout, except over the area of the ulnar 
nerves bilaterally, with full extension, flexion to 130-140 
degrees, no varus or valgus instability, and (with elbows 
flexed at 90 degrees) full pronation and supination of both 
forearms, 90 degrees supination and 90 degrees pronation 
bilaterally.  Wrists were nontender to palpation, while 
flexion and extension of the wrists was 80 degrees 
bilaterally.  Sensation of the hands was normal bilaterally, 
with good grip strength, and with no swelling.  Lower 
extremities revealed full range of motion of the hips 
bilaterally.  All motor strengths were 5/5, with no motor 
deficits noted.  X-rays of the elbows revealed no bony 
abnormalities.  The diagnoses were: ulnar nerve entrapment at 
the level of the elbow bilaterally (based on being tender to 
palpation and eliciting discomfort down to the wrists), with 
no evidence of bony abnormalities or olecranon bursitis; 
musculoskeletal type pain of the lower back, which is 
aggravated with activity, but no structural abnormalities 
noted; and the right foot appeared normal.  

In his substantive appeal received in June 1998, the veteran 
wrote that he felt depressed during service in the Persian 
Gulf, and that his symptoms of insomnia, irritability, and 
diminished sex drive were symptoms associated with depression 
or bipolar disorder, which had worsened because of lack of 
treatment in service.  With regard to memory loss, he wrote 
that he had a lowered grade point average, difficulty 
recalling recent events, and sometimes misplaced a list of 
errands and was confused and wondered why he was at a certain 
place at a certain time.  With regard to headaches, he wrote 
that that the headaches began the first day he returned from 
the Persian Gulf.  With regard to an elbow condition, he 
wrote that there seemed to be a lack of medical records to 
document his treatment for elbow injury.  He wrote that, as a 
child, he "broke" his left ankle, but felt this injury was 
aggravated by the strain associated with military service.  
Regarding joint pain, he wrote that his hands swelled with 
increased activity and that manual dexterity with his hands 
was severely diminished, and his ankles, knees, feet, hips, 
shoulders, back, elbows, hands, and neck were all painful and 
stiff, which became worse with increased activity.  He noted 
that VA records reflect that he was being treated for joint 
pain. 

At a personal hearing at the RO in July 1998, the veteran 
testified as follows: he had a motorcycle accident prior to 
military service; his family has a history of manic 
depressive bipolar disorder; upon arriving in the Persian 
Gulf his platoon leader began to notice unusual behavior in 
him; he went to mental health counseling during service 
between 7 and 14 times, which included group meetings; he had 
difficulty sleeping, including difficulty breathing; he 
noticed that he could not remember where he put his keys, and 
forgot where he was going; he experienced an elbow injury in 
service when his arms were pinned between a truck and a mill 
van, and he had experienced bilateral elbow pain daily since 
then, worse on the right, and swollen hands and wrists; he 
broke his ankle as a child, and felt this was aggravated in 
service by running on the pavement and forced marches; he had 
pain of the knees, jaws, hips, back, and leg, and a dull 
stiff ache with joints "snapping" and "popping" in the 
morning; and he took a lot of aspirin.  

The veteran's wife testified at the personal hearing as 
follows: she urged the veteran to seek psychiatric treatment 
from Dr. O, which was the first step to see if he had a manic 
depressive bipolar disorder; since service in the Persian 
Gulf, the veteran did not sleep well, had nightmares, awoke 
screaming, with cold sweats, and cried in his sleep; the 
veteran had lost self confidence; the veteran locked his keys 
in the car and lost grocery lists, and wandered around the 
house looking for something; he had headaches, which never 
lasted more than an hour, which he treated by going into a 
dark room; she noticed swelling of the veteran's hands and 
elbows, which restricted his physical activity for a day or 
two until the swelling subsided; and the veteran told her 
during service that he went to the "stress tent."   

B. Law and Regulations

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2000).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2000).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2000).

C. Legal Analysis

(i) Insomnia, Irritability, and Diminished Sex Drive 

In this case, the veteran's reported symptoms of insomnia, 
irritability, and diminished sex drive have been related by 
medical evidence to known clinical diagnoses of bipolar 
disorder and depression, which are not service-connected 
disabilities.  For example, the January 1996 VA treatment 
entry reflects the conclusion that the veteran's depression 
and absence of sexual desire are questionably due to Effexor.  
A September 1996 VA PTSD examination report reflects that the 
veteran reported symptoms of trouble sleeping, trouble 
concentrating, and loss of sexual drive, which resulted in a 
diagnosis of bipolar disorder, depressed.  A July 1997 
Persian Gulf examination noted the veteran's complaints of 
sleep trouble, irritability, anxiety, restlessness, and 
occasional depression.  The resulting diagnosis was cyclic 
bipolar disorder.  In his substantive appeal received in June 
1998, the veteran wrote that his symptoms of insomnia, 
irritability, and diminished sex drive were associated with 
depression or bipolar disorder.  (The issue of direct service 
connection for depression is being referred to the RO for 
adjudication-see introduction to this decision.)
The controlling regulation provides that compensation is 
payable only for illnesses which "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
know clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  
Because the veteran's reported symptoms of insomnia, 
irritability, and diminished sex drive have been related by 
medical evidence to known clinical diagnoses of bipolar 
disorder and depression, the Board must find that service 
connection for insomnia, irritability, and diminished sex 
drive, due to undiagnosed illnesses, is not warranted.  
38 U.S.C.A. §§ 1117; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.317.  

(ii) Memory Loss 

After a review of the evidence, the Board finds that there is 
no objective medical evidence or evidence of independently 
verifiable non-medical indicators that the veteran's claimed 
chronic disability of memory loss was either manifest in 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or has manifest to a degree of 10 
percent or more after service separation.  

The veteran contends that his memory loss began after 
service.  The Board notes that the veteran's memory loss 
symptoms as reported are only intermittent.  On his original 
application for compensation in November 1993, and on various 
statements thereafter until 1996, the veteran did not mention 
memory loss.  The veteran first complained of poor memory in 
July 1996, a few months after an accident at work which 
resulted in a concussion.  At a VA PTSD examination in 
September 1996, the veteran specifically reported no trouble 
with memory.  In a supplemental application for VA benefits 
for undiagnosed illness, in November 1996, the veteran 
circled the symptom which included memory loss.  In a 
Statement in Support of Claim in November 1996, the veteran's 
wife wrote that the veteran had a loss of short-term memory.  
In January 1997, the veteran's wife wrote that the veteran 
had experienced short-term memory which affected the veteran 
at least twice a month within the previous year.  The July 
1997 Persian Gulf examination revealed that the veteran's 
memory was intact.  In June 1998, in writing and at a 
personal hearing, the veteran asserted that he had memory 
loss manifested by a lowered grade point average (even though 
he was taking a different type of classes), difficulty 
recalling recent events, and that he sometimes misplaced a 
list of errands or keys, and was confused.  The veteran's 
wife testified that the veteran would misplace lists and had 
to look for things around the house.  

In considering the level of functional impairment attributed 
by the veteran to reported memory loss, the Board has 
considered all potentially applicable diagnostic codes.  The 
Board notes that Diagnostic Code 8045 provides that purely 
subjective complaints will be rated as 10 percent and no 
more.  However, this rating criteria is applicable only where 
there has been brain trauma, which, in this veteran's case 
did not occur within service but occurred during an accident 
on the job many years after service which resulted in a 
concussion.  38 C.F.R. § 4.124a (2000).  The Board also notes 
that psychiatric impairment is rated on various 
symptomatology, including mild memory loss.  While mild 
memory loss is one of several criteria upon which a 30 
percent rating may be based for psychiatric impairment, the 
evidence does not in fact demonstrate that the veteran even 
has mild memory loss.  The veteran has both reported and 
subsequently denied that he had memory loss.  The Board finds 
highly significant that, at the same time the veteran and his 
wife were reporting mild memory loss, the July 1997 VA 
examination found that the veteran's memory was intact.  
Moreover, there is no evidence that the veteran's reported 
memory loss has resulted in any occupational and social 
impairment, as required for a 10 percent rating, but only 
that he occasionally forgot shopping lists and misplaced 
things.  See 38 C.F.R. § 4.130 (2000). 

In light of the clinical finding that the veteran's memory 
was intact, the veteran's varied reporting regarding whether 
he actually had memory loss, and the clinical evidence of 
record (September 1996 PTSD examination) specifically 
attributing a similar symptom of lack of ability to 
concentrate to the diagnosed disability of bipolar disorder, 
depressed, the Board finds that the veteran's reported 
symptomatology of memory loss, which is alleged to have begun 
after service separation, has not manifested to a 10 percent 
level of disability.  For these reasons, the Board must find 
that service connection for memory loss due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1117; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.317.  

(iii) Headaches 

The Board observes that, prior to the August 1997 rating 
decision, from which this appeal arises, the RO last denied 
service connection for headaches due to an undiagnosed 
illness in a February 1995 rating decision.  That decision 
was made on the basis that the veteran's headaches had been 
determined to have been related to a known clinical diagnosis 
of vascular headaches.  The veteran was duly notified of the 
decision on February 21, 1995; he filed a notice of 
disagreement in August 1995; and a statement of the case was 
issued in September 1995.  However, the veteran did not 
thereafter enter a substantive appeal.  Therefore, the 
February 1995 rating decision denial of service connection 
for headaches due to an undiagnosed illness became final.  38 
U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. §§ 3.156, 20.302(b), 
20.1103. 

The Board notes that, in the August 1997 rating decision, the 
RO adjudicated the veteran's claim for service connection for 
headaches due to an undiagnosed illness on the merits, 
without explicitly making a determination as to whether new 
and material evidence had been presented to reopen the claim 
for service connection for headaches due to an undiagnosed 
illness.  38 U.S.C.A. § 5108 states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  Therefore, notwithstanding the RO's 
characterization of the issue as one of service connection 
for headaches, the Board must first determine whether new and 
material evidence has been submitted to reopen the claim for 
service connection for due to an undiagnosed illness.  

A review of the evidence added to the record since the 
February 1995 RO rating decision which is new is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for headaches due to an undiagnosed 
illness.  The Board finds that the evidence added to the 
record since the February 1995 is new and material, and the 
veteran's claim for service connection for headaches due to 
an undiagnosed illness is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The additional 
evidence of record in support of the veteran's claim includes 
additional lay statements by the veteran's relatives, 
additional VA and private treatment records, and additional 
VA examination reports reflecting the veteran's continued 
complaints of headache.  In light of the Board's findings, 
the Board finds that the veteran has not been prejudiced by 
the RO's actions.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Turning to the merits of the veteran's claim, the veteran's 
reported symptoms of headache have been related by medical 
evidence to known a clinical diagnosis of vascular headaches, 
as well as diagnoses of questionable myoclonic headache and 
migraine headaches.  Service connection has not been 
established for these diagnosed disorders.  Because the 
veteran's reported symptoms of headache have been related by 
medical evidence to a known clinical diagnosis, service 
connection for headaches is not warranted.  38 C.F.R. 
§ 3.317(a)(ii).  As vascular headaches has been medically 
diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 cannot be used to establish service connection.  

Additionally, a June 1995 VA medical opinion related ("more 
likely than not") the veteran's headaches to a cervical 
injury sustained in 1983 prior to service entry.  This 
constitutes affirmative evidence that the veteran's headaches 
were not incurred during active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317(c)(1).  Consistent with this finding, the 
veteran contends that his headaches began the day he returned 
home from service, and does not contend that he had headaches 
in service or that they are related to an injury or disease 
in service.  For these reasons, the Board must find that 
service connection for headaches due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1117; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.317.  

(iv) Elbow 

The Board notes that in a rating decision in February 1995 
the RO denied service connection for residuals of an elbow 
injury as directly incurred in service.  The veteran was 
notified of that decision and his appellate rights but, as he 
did not thereafter enter notice of disagreement, that rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991).  In 
November 1993, the veteran filed a claim for service 
connection for an elbow condition as due to an undiagnosed 
illness, the issue currently on appeal.  

After a review of the evidence the Board finds that the 
objective medical evidence or evidence and independently 
verifiable non-medical indicators do not demonstrate that the 
veteran's claimed chronic disability of the elbow was either 
manifest in service in the Southwest Asia theater of 
operations during the Persian Gulf War or has manifest to a 
degree of 10 percent or more after service separation.  
Notwithstanding the veteran's assertion of elbow injury in 
service in March 1991 and treatment for the same, service 
medical records are negative for any complaints or findings 
regarding the elbow, including elbow pain or limitation of 
function.  The Board notes that various examiners and 
treating medical professionals have recorded the veteran's 
histories of elbow pain in service as part of the 
examinations of record.  However, the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board finds that there is no objective indication that 
elbow symptomatology became manifest during the veteran's 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  As such, in order to establish 
service connection, the evidence must show that elbow 
disability became manifest to 10 percent or more not later 
than December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i). 

Diagnostic Code 5206 of the VA disability rating schedule 
provides that flexion of the forearm limited to 100 degrees 
will be rated as 10 percent disabling.  Diagnostic Code 5207 
provides that extension of the forearm limited to 45 degrees 
will be rated as 10 percent disabling.  Diagnostic Code 5213 
provides that limitation of supination of the forearm to 30 
degrees or less will be rated 10 percent disabling.  
38 C.F.R. § 4.71a (2000).  

The evidence in this veteran's case demonstrates that the 
veteran does not have forearm flexion limited to 100 degrees, 
forearm extension limited to 45 degrees, or  forearm 
supination limited to 30 degrees or less.  38 C.F.R. § 4.71a.  
The July 1997 VA examination of the elbows specifically found 
full extension, flexion to 130-140 degrees, no varus or 
valgus instability, and (with elbows flexed at 90 degrees) 
full pronation and supination of both forearms, 90 degrees 
supination and 90 degrees pronation bilaterally.  Tenderness 
was noted only over the area of the ulnar nerves bilaterally, 
but no pain on motion was indicated, and there is no evidence 
of limitation of motion due to pain on motion.  

The Board has considered the veteran's reports of elbow pain, 
as well as other lay statements presented in support of his 
claim, but finds that such statements do not reflect 
significant limitation of motion, including due to pain on 
motion, to warrant a 10 percent rating for an undiagnosed 
disability of the elbow under any applicable diagnostic code.  
For example, at the personal hearing the veteran testified 
generally that he had bilateral elbow pain daily, but did not 
indicate any specific limitation of motion or function 
attributable thereto.  The wife has testified generally that 
the veteran occasionally had swelling of the elbows, and that 
his physical activity was restricted, but does not allege 
that such symptoms restrict motion of the elbow to any 
noticeable or quantifiable degree.  The Board finds the 
specific and measured clinical findings to be of more 
probative value than general lay statements regarding the 
presence of elbow pain or general assertions of limitation of 
function due to various joint pains, only one of which 
involves the elbows.  For this reason, the Board finds that 
the evidence shows that an undiagnosed disability manifested 
by symptomatology of the elbow has not manifest to a degree 
of 10 percent or more after service separation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  

The July 1997 VA compensation examination diagnosed ulnar 
nerve entrapment at the level of the elbows bilaterally.  To 
the extent that the veteran's reported symptoms of elbow 
pain, or the clinical finding of tenderness over the area of 
the ulnar nerves bilaterally, are claimed to be related to 
this diagnosis, service connection is not warranted based on 
this diagnosis because such ulnar nerve entrapment 
constitutes a known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(ii).  For these reasons, the Board must find that 
service connection for an undiagnosed disability manifested 
by symptomatology affecting the elbows is not warranted.  
38 U.S.C.A. §§ 1117; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.317.  

(v) Left Ankle Pain 

After a review of the evidence, the Board finds that the 
objective medical evidence and evidence of independently 
verifiable non-medical indicators do not demonstrate that the 
veteran's claimed chronic disability of left ankle pain was 
either manifest in service in the Southwest Asia theater of 
operations during the Persian Gulf War or has manifest to a 
degree of 10 percent or more after service separation.  The 
evidence of record, beginning with the service medical 
records, includes evidence of a severe Salter Type II 
fracture of the left ankle as a result of a fall from a 
treehouse prior to service in October 1978, the veteran's 
complaints of bilateral leg pain in service were associated 
with exercise, and the veteran's post-service complaints of 
ankle pain and stiffness.  

The Board has considered the veteran's reports of left ankle 
pain, as well as other lay statements presented in support of 
his claim, but finds that such statements do not reflect 
significant limitation of motion, including due to pain on 
motion, to warrant a 10 percent rating for an undiagnosed 
disability of the left ankle under any applicable diagnostic 
code.  Diagnostic Code 5271 provides that a 10 percent rating 
is warranted for moderate limitation of motion of the ankle.  
38 C.F.R. § 4.71a.  The evidence in this veteran's case does 
not demonstrate that the veteran's reported left ankle pain 
has resulted in disability which more nearly approximates 
moderate limitation of motion as contemplated by a 10 percent 
rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  While 
the veteran reported bilateral foot pain in December 1993, he 
did not specifically mention left ankle pain until May 1995, 
when he reported only that his feet and ankles popped and 
cracked.  Subsequent reporting of left ankle pain is 
intermittent, with a notation (June 1998 substantive appeal) 
of bilateral ankle pain, but no specific indication of ankle 
pain at the July 1998 personal hearing.  The veteran's 
statements and testimony often omit any reference to, or 
complaints of, left ankle pain, while simultaneously 
enumerating multiple complaints of pain of other specific 
joints.  Likewise, the lay statements the veteran submitted 
from his wife, sister, and mother noted general joint pain 
but do not specifically indicate left ankle pain or 
symptomatology.  

The clinical findings include that the veteran's feet and 
lower extremities were normal at service separation, he was 
found upon examination to have full range of motion of the 
left ankle (December 1993, May 1995, July 1997) and normal 
range of motion of the lower extremities with full motor 
strength (September 1996, July 1997).  As the evidence, lay 
and medical, does not demonstrate moderate left ankle 
disability to warrant a 10 percent rating, the Board finds 
that service connection for left ankle pain, due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1117; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.317.  

The Board notes the veteran's contention that his preexisting 
left ankle fracture was aggravated by running and marching in 
service.  (As indicated above in the Introduction, a direct 
service connection claim for aggravation of a preexisting 
disability is referred to the RO for appropriate action.)  
With regard to the current claim on appeal, however, service 
connection for an undiagnosed illness may not be granted on 
the basis of aggravation of a preexisting disability of left 
ankle fracture.  The controlling regulation specifically 
provides that compensation for disability due to undiagnosed 
illness is paid only for disability which "resulted from" 
an illness or combination of illnesses.  38 C.F.R. 
§ 3.317(a)(1).  The illness or combination of illnesses must 
have become manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or after such service and prior to December 31, 2001.  
38 C.F.R. § 3.317(a)(1)(i).  

 (vi) Joint Pain 

The Board finds that the evidence of record is sufficient to 
raise a reasonable doubt as to whether evidence of 
independently verifiable non-medical indicators shows that 
the veteran's claimed chronic disability of joint pain (other 
than of the elbow, left ankle, or wrist) has manifest to a 
degree of 10 percent or more since service in the Southwest 
Asia theater of operations during the Persian Gulf War.  As 
indicated above, however, the veteran's complaints of joint 
pain of the specific joints of the elbows, left ankle, and 
wrists, have been associated with known diagnoses.  The grant 
of service connection for joint pain due to an undiagnosed 
illness, therefore, does not include the veteran's complaints 
of pain or symptomatology involving the elbows, left ankle, 
or wrists.  

While the January 1996 VA examination offered the opinion 
that edema was questionably secondary to Verapamil and 
Depakote (which the veteran was taking for non-service-
connected bipolar disorder), the medical evidence does not 
sufficiently relate the veteran's complaints of joint pain 
(other than of the elbow, left ankle, or wrist) to a known 
diagnosis.  The Board notes that the veteran has been 
diagnosed (December 1993) with arthralgias, and was diagnosed 
(July 1997) with "fatigue of unknown etiology."  Arthralgia 
is defined as simply pain in a joint.  See Mykles v. Brown, 7 
Vet. App. 372, 373 (1995).  The veteran has also been 
diagnosed with "multiple joint pains."  Joint pain is a 
symptom, but is not a clinical diagnosis.  38 C.F.R. 
§ 3.317(b)(5). 

The evidence reflects that the veteran has complained of 
joint pain (other than of the elbow, left ankle, or wrist) 
since his application for compensation in July 1995.  He has 
reported migratory bilateral joint pains and stiffness, 
unrelated to trauma, which are related to activity and 
relieved by rest.  The written statements of the veteran's 
wife, sister, and mother provide some independent evidence of 
non-medical indicators tending to verify the veteran's 
claimed chronic disability of joint pain (other than of the 
elbow, left ankle, or wrist).  

In this case, because there is no rating criteria 
specifically for "joint pain," the Board finds that the 
most appropriate analogous criteria is found at Diagnostic 
Code 5025, which provides for rating of fibromyalgia.  A 10 
percent rating for fibromyalgia encompasses (musculoskeletal) 
symptoms which require continuous medication for control.  
While the anatomical localization of joint pain to muscle 
pain is only by analogy, the functions affected and 
symptomatology are closely analogous.  The rating criteria 
under Diagnostic Code 5025 contemplate that symptoms such as 
pain and tenderness may be widespread, and could be episodic, 
with fatigue, and with exacerbations often precipitated by 
environmental stress or overexertion.  38 C.F.R. § 4.71a.  In 
this case, the evidence reflects that the veteran was being 
treated by VA with some type of medication for his reported 
joint pains.  For example, a May 1996 entry reflects that the 
veteran's arthralgias and myalgias were controlled with 
Motrin.  Based on this evidence, the Board finds that the 
veteran's continuous medication for control of joint pain 
symptomatology more nearly approximates the analogous rating 
criteria for a 10 percent rating under Diagnostic Code 5025.  
38 C.F.R. § 4.71a.  For these reasons, the Board will resolve 
reasonable doubt in the veteran's favor to find that service 
connection for joint pain (other than of the elbow, left 
ankle, or wrist), due to an undiagnosed illness, is 
warranted.  38 U.S.C.A. §§ 1117; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.317.  


ORDER

An appeal for service connection for PTSD is denied. 
An appeal for service connection for insomnia, irritability, 
and diminished sex drive due to an undiagnosed illness is 
denied. 

An appeal for service connection for memory loss due to an 
undiagnosed illness is denied. 

An appeal for service connection for headaches due to an 
undiagnosed illness is denied. 

An appeal for service connection for an elbow condition due 
to an undiagnosed illness is denied. 

An appeal for service connection for left ankle pain due to 
an undiagnosed illness is denied. 

Service connection for joint pain (other than of the elbow, 
left ankle, or wrist) due to an undiagnosed illness is 
granted. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

